United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1703
                                    ___________

David Wayne Landry,                      *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Gary Grimes, Sheriff, Sebastian          * Western District of Arkansas.
County,                                  *
                                         *       [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: May 6, 1999
                               Filed: June 2, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       David Wayne Landry brought this 42 U.S.C. § 1983 action against Sebastian
County Sheriff Gary Grimes alleging violations of his constitutional rights arising out
of his confinement in the Sebastian County Detention Center. After a bench trial, the
district court1 found in favor of Grimes and entered judgment for him on all of Landry&s
claims. Landry moved for a new trial arguing he was denied various opportunities to

      1
       The HONORABLE BEVERLY R. STITES, United States Magistrate Judge for
the Western District of Arkansas, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).
present or examine witnesses. The district court denied that motion. On appeal,
Landry renews his arguments, asserting that he has a Sixth Amendment right to
examine witnesses. He also argues the district court&s decision was not based on the
true facts.

       We cannot review the evidence presented at trial or the district court&s refusal
to call witnesses, because Landry did not provide a trial transcript as required by
Federal Rule of Appellate Procedure 10(b). See Van Treese v. Blome, 7 F.3d 729, 729
(8th Cir. 1993) (per curiam); see also Schmid v. United Bhd. of Carpenters, 827 F.2d
384, 386 (8th Cir.1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).
Furthermore, the Sixth Amendment does not apply to witnesses in civil trials and
Landry has not demonstrated that he was prejudiced. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-